—Judgment unanimously affirmed, without costs. Memorandum: This proceeding should have been transferred to this court in the first instance pursuant to CPLR 7804 (subd. [g]). (Matter of United States Tube & Foundry Co. v. Feinberg, 7 A D 2d 591, 595.) Even though it was not, we may treat it as if it were properly transferred. (Matter of Wignall v. Fletcher, 277 App. Div. 828; Matter of Continental Term. Operating Corp. v. Thompson, 16 A D 2d 952.) (Appeal from judgment of Monroe Special Term dismissing petition in article 78 proceeding.) Present — Marsh, J. P., Gabrielli, Moule, Bastow and Henry, JJ.